--------------------------------------------------------------------------------

Exhibit 10.1
 
DISTRIBUTOR AGREEMENT


This Distributor Agreement (“Agreement”) is made effective as of November _,
2015 (the “Effective Date”) by and between GigOptix, Inc., a company
incorporated under the laws of the State of Delaware, USA, having its chief
place of business at 130 Baytech Drive, San Jose, CA 95134, USA (“GigOptix”) and
Avnet Asia Pte Ltd,, a company organized under the law of Singapore , with its
principal place of business at 151 Lorong Chuan, #06-03, New Tech Park,
Singapore 556741 (“Distributor”).


GigOptix is a designer, manufacturer and seller of certain high speed
semiconductor products for interfacing with Optical Communication Systems, RF
and Microwave, Millimeter-Wave, High Speed Digital Semiconductor Products and
ASIC’s.


As a part of its business, GigOptix designs and manufactures custom integrated
circuits based on the specifications and requirements of each customer (the
“Semiconductor Products”).


Distributor and GigOptix desire for Distributor to promote, market, and sell the
GigOptix Solutions, the Semiconductor Products, and related services in the
Territory/Customers (as further described in Exhibit A).


1.             Grant; Ownership; Restrictions


(a)           Grant. Subject to the terms and conditions of this Agreement,
GigOptix appoints Distributor for the term of this Agreement, and Distributor
accepts such appointment, as the non-exclusive independent distributor of the
GigOptix Solutions, the Semiconductor Products, and related services in the
Territory. Distributor may trade under this Agreement through its Affiliates and
the terms and conditions of this Agreement shall automatically extend to any
Affiliate of Distributor which may now exist or hereafter be formed or acquired
by Distributor. For the purposes of this Agreement, “Affiliate” shall mean any
person, partnership, joint venture, company, corporation or other form of
enterprise, domestic or foreign, that directly or indirectly control or own, are
controlled or owned by, or are under common control or ownership with the
Distributor. Distributor shall not promote or market the GigOptix Solutions, or
solicit Purchase Order for Semiconductor Products from any customer or
prospective customer located, outside of the Territory. The initial
Semiconductor Products and their respective pricing and Customers are set forth
in Exhibit A. Additional Semiconductor Products, their pricing, and Distributors
will be set forth in the Executed Quotations (as defined in Section 4(a)(ii)).
Because the Semiconductor Products are specifically designed for each Customer,
Distributor may only distribute and sell the Semiconductor Products to the
Customers for whom the chips were designed.


(b)           Ownership. With respect to any mask-work developed by GigOptix in
connection with a Purchase Order for services, and any software and/or
documentation incorporated in or bundled with the Semiconductor Products, all
ownership rights in and to such mask-work, software and/or documentation shall
remain solely and exclusively with GigOptix. No rights are granted to any
intellectual property residing in the Semiconductor Products (including without
limitation, software and/or documentation or any data furnished hereunder)
except the grant of a non-exclusive, non-transferable copyright license under
GigOptix’s copyrights to Distributor, to distribute the software (in object code
format) and/or documentation only as part of the Semiconductor Products.
GigOptix represents that it each customer of its Semiconductor Products will
have all necessary rights under GigOptix’s copyrights for the use of such
software (in object code format) and/or documentation.
 

--------------------------------------------------------------------------------



(c)           Pass-Through Terms. Distribution of the Semiconductor Products is
subject to an agreement between Distributor and its customers that protects
GigOptix’s interests at least to the same extent as these terms and conditions.


(d)           Restrictions. Unless otherwise specifically provided in writing,
Distributor shall not have the right to any mask-work or software source code.
Distributor shall not: (a) modify, adapt, alter, translate, or create derivative
works from, the software; (b) assign, sublicense, lease, rent, loan, transfer,
disclose, or otherwise make available the software; (c) merge the software with
any other software; or (d) reverse assemble, decompile, disassemble, or
otherwise attempt to derive the source code for the software without written
authorization from GigOptix, except to the extent permitted by law. Distributor
shall not remove any proprietary rights legends of GigOptix in any software or
documentation provided by GigOptix.


2.             Responsibilities of GigOptix


GigOptix will:


(a)           Provide marketing, technical, and sales assistance to Distributor
to support seminars, trade shows, and special customer presentations as the
parties mutually deem appropriate;


(b)           Supply sales materials, drawings, catalogues, and other material
in necessary for promoting the sale of GigOptix Solutions and Semiconductor
Products;


(c)           Cooperate in the training of Distributor’s sales force and field
service engineers to most efficiently and effectively sell and service the
GigOptix Solutions and Semiconductor Products;


(d)           Provide technical support via telephone and electronic media in
accordance with GigOptix’s then-current technical support policy, as well as
on-site technical support, provided that any request for on-site technical
support is reasonable and that the responsibility for associated costs is
determined on a case-by-case basis; and


(e)           Obtain and maintain all necessary export licenses and
documentation for the export of the Semiconductor Products to the Territory.


3.             Responsibilities of Distributor


Distributor will:


(a)           (i) Promote actively and use its commercially reasonable efforts
to effect the sale and service of the GigOptix Solutions and Semiconductor
Products within the Territory, (ii) conduct business in a manner that complies
with the terms of this Agreement (iii) avoid deceptive, misleading or unethical
practices that are or might be detrimental to GigOptix, GigOptix Solutions,
Semiconductor Products or the public, (iv) make no false or misleading
representations (including, without limitation, in advertising) with regard to
GigOptix, GigOptix Solutions, or Semiconductor Products, and (v) make no
representations, warranties or guarantees on behalf of GigOptix to customers or
to the trade with respect to the specifications, features or capabilities of
GigOptix Solutions or Semiconductor Products that are inconsistent with the
literature distributed by GigOptix;
 

--------------------------------------------------------------------------------



(b)           Maintain a qualified sales and marketing staff as well as
applications and service staff sufficient to provide for the sales and support
of GigOptix Solutions and Semiconductor Products in the Territory. Such sales
and other staff for the GigOptix Solutions and Semiconductor Products will not
be used to sell products or services of competitors of GigOptix to any accounts,
and shall be segregated from such staff of Distributor who sells such products
or services of competitors of GigOptix;


(c)           Advise GigOptix in a timely manner as to all aspects of a proposed
sale of services or products to enable GigOptix to fill customer orders
promptly, and answer customer inquiries promptly;


(d)           Actual Monthly Sales Reports. provide GigOptix, for each calendar
Month, on or before the fifth (5th ) day of the following month, written reports
setting forth a detail report showing the quantity and GigOptix part number of
component products delivered in the preceding month along with the selling price
for each end customer, any problems with the Products reported by those end
customers during such month;


(e)           Monthly Inventory Reports. provide GigOptix, for each calendar
Month, on or before the fifth (5th) day of the following month, written reports
setting forth a detail report showing the inventory level of each GigOptix part
number of component;


(f)           Monthly Purchase Forecast. provide a monthly forecast of end
customers’ requirements including both (i) firm backlog backed by the specific
purchase orders and (ii) future forecasted units from end customers;


(g)           Comply with good business practices and all applicable
international, national, state, regional and local laws and regulations relevant
to this Agreement as well as avoid activities or trade practices that may be
injurious to GigOptix’s good name and goodwill;


(h)           Display and use properly GigOptix’s trademarks solely in
accordance with GigOptix’s guidelines and refrain from the use of any GigOptix’s
trademark on a Semiconductor Products not manufactured by GigOptix;


(i)           Provide pre-and post-sales first line technical support services
for the GigOptix Solutions and Semiconductor Products;


(j)           Translate and reproduce all GigOptix manuals, advertising and
promotional materials used in connection with Semiconductor Products into the
language(s) of the Territory, subject to GigOptix’s final approval of the
translation on a as needed basis; and


(k)           Comply with all applicable international, national, state,
regional and local laws and regulations in performing its duties hereunder and
in any of its dealings with respect to the technical information and technology
disclosed hereunder.


4.             Pricing, Payment, and Taxes


(a)           Prices to Distributor


(i) During the term of this Agreement, based on each request for quotation from
Distributor specifying the type of GigOptix Solution, Semiconductor Products,
and any other relevant information (including but not limited to quantity, lead
time, and/or requested Non-Recurring Engineering (NRE) or other services),
GigOptix shall prepare a quote for Distributor setting forth the pricing and the
information requested for each GigOptix Solution, Semiconductor Products, or
service. Because Semiconductor Products are customized to each application,
GigOptix will provide a quotation to Distributor after all the necessary
technical information is provided to GigOptix by Distributor.
 

--------------------------------------------------------------------------------



(ii) All quotations issued by GigOptix must be accepted or rejected by
Distributor (a non-response will be deemed a rejection) within thirty (30) days
from the date of the issuance of such quotation, and if accepted by Distributor,
will remain valid for the remainder of the term of this Agreement. Once a
quotation is accepted by Distributor (“Executed Quotation”), it will be deemed a
part of this Agreement. Any change to price shall be notified to Distributor in
writing at least thirty (30) days prior to the planned date of change and be
subject to acceptance by Distributor.


(iii) Distributor shall issue a Purchase Order (“Purchase Order”) to GigOptix
for any such quoted GigOptix Solution, Semiconductor Products, or services it
wishes to order. Purchase Orders submitted will be accepted or rejected by
GigOptix within five (5) business days.


(iv) Distributor shall be solely responsible for determining the price it sells
the GigOptix Solution, Semiconductor Products, and services to its customers at
its sole discretion, and may at its sole discretion, add shipping cost,
interest, applicable taxes and any other markup.


(b)           Distributor shall pay GigOptix within 30 days from the date of
invoice. All payments shall be made in United States dollars. Distributor shall
at all times remain obligated to make payments to GigOptix, regardless as to
whether Distributor receives payment from the customer. Unless otherwise agreed
by GigOptix in writing, Distributor will make all payment by wire transfer to a
bank account designated by GigOptix.


(c)           GigOptix’s prices do not include any national, state or local
sales, use, value added or other taxes, customs duties, or similar tariffs and
fees which GigOptix may be required to collect from Distributor upon the
delivery of Semiconductor Products or upon collection of the license fees or
otherwise. Should any tax or levy be made, Distributor agrees to pay such tax or
levy. Distributor represents and warrants to GigOptix that all Semiconductor
Products acquired hereunder are for redistribution in the ordinary course of
Distributor’s business, and Distributor agrees to provide GigOptix with
appropriate resale certificate numbers and other documentation satisfactory to
the applicable taxing authorities to substantiate any claim of exemption from
any such taxes or fees. Distributor will pay any withholding taxes required by
applicable law. Distributor will supply GigOptix with evidence of such payment
of withholding tax, in a form acceptable to GigOptix to meet the requirements
for claiming foreign tax credits on GigOptix’s federal income tax return.


5.             Purchase Orders


(a)           All Purchase Orders for GigOptix’s Semiconductor Products placed
by Distributor to GigOptix shall be in writing and shall be subject to
acceptance in writing by GigOptix.


(b)           The terms and conditions of this Agreement and the Executed
Quotation will apply to each Purchase Order accepted or shipped by GigOptix
hereunder. Any terms, conditions or information appearing on any Purchase Orders
or acknowledgments or related correspondence, other than the part number, price,
quantity, ship-to address, shipping instructions and requested delivery date,
will be of no effect unless expressly specified in this Agreement.


(c)           In the event that Distributor cancels a Purchase Order that has
been accepted in writing by GigOptix:
 

--------------------------------------------------------------------------------



(i) If the Purchase Order is for services (e.g. Non-Recurring Engineering (NRE)
or setup), the cancellation charges will be as set forth in the statement of
work that accompany the Purchase Order for such services.


(ii) Purchase Orders for Semiconductor Products cannot be cancelled, nor can
they be returned once shipped by GigOptix, unless Distributor gives GigOptix the
notice for cancellation at least sixty (60) days prior to the confirmed delivery
date.


(d)           GigOptix reserves the right to charge rescheduling fees once a
Purchase Order for Semiconductor Products has been accepted by GigOptix except
as expressly set forth below. Rescheduling fees may include without limitation
charges for work in progress or work already completed, and are immediately due
and payable upon the request to reschedule. No fee will apply to the request to
reschedule one particular item, per line item if it is made more than 2 weeks
from the scheduled date of shipment to be delivered within the same calendar
quarter.


6.             Shipment, Risk of Loss, and Delivery


GigOptix will use commercially reasonable efforts to ship Semiconductor Products
to Distributor’s shipping address as set forth in the applicable purchase order
by the delivery date specified by GigOptix. Distributor considers
“On-Time-Delivery” to be zero (0) days early, and zero (0) days late with
respect to GigOptix’s first scheduled delivery date.. All Semiconductor Products
will be delivered ex works (Incoterms, 2000) GigOptix’s shipping point. Risk of
loss will pass to Distributor when GigOptix makes Semiconductor Products
available to the carrier at the shipping point. Distributor will pay all
shipping charges, including without limitation transportation charges and
insurance premiums, and will be responsible for all taxes, duties, and any other
governmental assessment applicable to any shipment.


7.             Distribution Rights and Sales Representative Conversion


(a)           The design for Semiconductor Products can only originate in the
Territory. The Distributor will have the right to distribute the Semiconductor
Products on a worldwide basis.


(b)           There may exist special circumstances, e.g., the volume of
shipments becomes too large for the Distributor to execute, or Contract
Manufacturing moves to another country, where the Distributor is unable to
fulfill all the responsibilities of the Distributor as described in Section 3.
In such case and for a specific product, provided that both the Distributor and
GigOptix mutually agree, there can be a change from a Distributor to a Sales
Representative.


8.             Stock Rotation


Twice each calendar year, on February 1 and August 1, Distributor shall be
entitled to exchange Semiconductor Products that are in Distributor’s inventory
for Semiconductor Products of a different type that are then being currently
produced by GigOptix. The following terms and conditions shall apply to such
stock rotation:


(a)           Total dollar amount of the exchange, measured by the number of
Semiconductor Products to be exchanged multiplied by Distributor’s purchase
price, minus any previous price adjustments, and shall be no more than five
percent (5%) of the Distributor’s previous six (6) months’ cumulative shipments
from GigOptix.
 

--------------------------------------------------------------------------------



(b)           All stock rotation proposals shall be accompanied by an offsetting
purchase order for replacement Semiconductor Products. The dollar amount of this
purchase order shall be equal to or greater than the dollar amount of the stock
rotation proposal at Distributor cost.


9.             End of Life


In some circumstances, GigOptix will receive notification from one of its third
party manufacturing partners of End of Life of one or more of the target
fabrication technologies or packages used to manufacture product or due to
business reasons, GigOptix decides to End of Life the Semiconductor Product. In
either case, GigOptix will provide Distributor and its customer with at least
one hundred and eighty (180) days advance written notification of its intention
to designate End of Life of such Semiconductor Product, after which
manufacturing capability for product will be terminated. Through its written
notification, GigOptix will offer Distributor an option to place a last-time buy
purchase order for product. Customer will have ninety (90) days from receipt of
written notice to place last-time buy purchase orders. Deliveries of
Semiconductor Product for last-time buys must be scheduled for shipment within
six (6) months of order placement. Last-time buy orders must be placed in
increments of full lot quantities. GigOptix reserves the right to ship all good
material from final build lot. Distributor may exchange inventory of
Semiconductor Products which have been End of Lifed pursuant to Section 8.


10.          Decommission.


If Distributor does not place a production order within a period of twelve (12)
consecutive months for Semiconductor Products to GigOptix, GigOptix reserves the
right to discontinue maintaining the manufacturing tooling including masks &
test hardware/software required for manufacturing such Semiconductor Products
and inform Distributor in writing ninety (90) days in advance that the
Semiconductor Products will be expired. If a customer has a need to resurrect
the expired Semiconductor Product in the future, GigOptix may be able to retool
expired designs using its databases, subject to availability of these electronic
databases. GigOptix will provide a quotation of NRE charges and production
pricing if resurrection is feasible.


11.          Term and Termination


(a)           The initial term of this Agreement shall be 1 year commencing as
of the Effective Date. At the end of such one-year period, this Agreement shall
be renewed automatically for additional periods of one (1) year for each of the
renewal unless either party provides written notice to the other party of its
intention not to renew this Agreement, at least 60 days prior to the expiration
of the original one-year period of this Agreement or any renewal thereof.


(b)           Either party may terminate this Agreement at any time prior to the
expiration of its stated term in the event that the other party materially
breaches this Agreement and such breach continues unremedied for a period of
thirty (30) days following written notice of such failure or default.


(c)           This Agreement terminates automatically, with no further act or
action of either party, if a receiver is appointed for either party or its
property, either party makes an assignment for the benefit of its creditors, any
proceedings are commenced by, for or against either party under any bankruptcy,
insolvency or debtor’s relief law, or either party is liquidated or dissolved.


(d)           In the event that any notice of termination of this Agreement is
given, GigOptix will be entitled to reject all or part of any orders received
from Distributor after notice but prior to the effective date of termination if
availability of Semiconductor Products is insufficient at that time to meet the
needs of GigOptix and its customers fully. Notwithstanding any credit terms made
available to Distributor prior to such notice, any Semiconductor Products
shipped thereafter shall be paid for by certified or cashier’s check prior to
shipment.
 

--------------------------------------------------------------------------------



(e)           Upon termination or expiration of this Agreement:


(i) The due dates of all outstanding invoices to Distributor for Semiconductor
Products automatically will be accelerated so they become due and payable on the
effective date of termination, even if longer terms had been provided
previously.


(ii) Distributor shall cease using any GigOptix trademark, trade name, logo or
designation.


12.          Proprietary Information


(a)           GigOptix and Distributor acknowledge that, in the course of
performing their duties under this Agreement, they may obtain the other party’s
information that is of confidential and proprietary nature (collectively
“Proprietary Information,” hereinafter referred to as “Proprietary
Information”). Such Proprietary Information may include, without limitation,
computer codes, trade secrets, know-how, inventions, techniques, processes,
programs, algorithms, schematics, data, customer lists, financial information
and sales and marketing plans. Both GigOptix and Distributor and their employees
and agents shall, at all times, both during the term of this Agreement and after
its termination, keep in trust and confidence all such Proprietary Information,
and shall not use such Proprietary Information other than performing its duties
under this Agreement, nor shall GigOptix and Distributor and their employees and
agents disclose any such Proprietary Information to any person without the other
party’s prior written consent.


(b)           GigOptix and Distributor and their employees and agents shall not
be bound by subpart (a) of this Section with respect to information that (i) at
the date hereof has entered or later enters the public domain as a result of no
act or omission of GigOptix or Distributor or their employees and agents, (ii)
is lawfully received from third parties without restriction on its disclosure,
(iii) was lawfully in the possession of GigOptix or Distributor without
restriction prior to its disclosure by GigOptix or Distributor, or (iv) was
independently developed by GigOptix and Distributor and their employees and
agents without access to the other party’s Proprietary Information.


(c)           The parties’ duty to protect Proprietary Information shall survive
any expiration or termination of this Agreement, and shall extend for a period
of three (3) years from the date of disclosure of the Proprietary Information.


(d)           GigOptix and Distributor shall return all Proprietary Information
promptly upon expiration or termination of this Agreement, or upon any earlier
request to do so made in writing by the other party.


(e)           Neither party shall disclose the terms and conditions of this
Agreement to any third party without the other party’s prior approval in writing
except that Distributor can disclose the existence of this Agreement to its
potential customer only for purpose of promote the Semiconductor Products,
GigOptix Solutions and related services . Notwithstanding the foregoing, each
party may disclose the existence and content of this Agreement in confidence to
its legal counsel, accountants, bankers and financing sources as necessary in
connection with obtaining services from such third parties, provided such third
parties are bound to confidentiality no less stringent than the provisions of
this Agreement. Further, each party may disclose the existence and contents of
this Agreement as required by the applicable rules and regulations of the
Securities Exchange Commission or equivalent authority in any other relevant
jurisdiction; subject, however, to the party taking reasonable steps consistent
with such rules and regulations to minimize the scope and extent of the
disclosure.
 

--------------------------------------------------------------------------------



(f)           Nothing contained in this Agreement shall be construed as
conferring any rights by implication, estoppel or otherwise, under any patent,
copyright, trade secret or other intellectual property right, other than the
rights expressly granted in this Agreement.


13.          Indemnity


(a)           Indemnification of Distributor. GigOptix will, at its expense,
indemnify, defend and hold harmless Distributor and its customers against all
costs and damages resulting from any claim based on an allegation:


(i) that Semiconductor Products, GigOptix Solutions or related services, as
supplied or provided by GigOptix hereunder, infringes a patent, copyright or
other intellectual property right of a third party, or


(ii) of any bodily injury or death of any customer of Distributor or other
person caused by the willful or grossly negligent acts or omissions of GigOptix;


provided that Distributor (i) gives GigOptix prompt written notice of any such
claim, (ii) allows GigOptix to direct the defense and settlement of the claims,
and (iii) provides GigOptix with the information and assistance necessary for
the defense and settlement of the claim. If a final injunction is obtained in an
action based on any such claim against Distributor’s use or sale of a
Semiconductor Products by reason of infringement, or if in GigOptix’s opinion
such an injunction is likely to be obtained, GigOptix may, at its sole option,
either (i) obtain for Distributor the right to continue using the Semiconductor
Products, (ii) replace or modify the Semiconductor Products so that it becomes
noninfringing, or (iii) if neither (i) nor (ii) can be reasonably effected by
GigOptix, credit to Distributor the prices paid for the Semiconductor Products
during the twelve (12) months prior to the credit, provided that such
Semiconductor Products are returned to GigOptix in an undamaged condition.


(b)           No Combination Claims. Notwithstanding subpart (a) of this Section
13, GigOptix shall not be liable to Distributor for any claim arising from or
based upon the combination, operation or use of any Semiconductor Products with
equipment, data or programming not supplied by GigOptix, or arising from any
alteration or modification of Semiconductor Products (so long as the
Semiconductor Products do not independently constitute the infringement or cause
such bodily injury or death without such combination, alternation or
modification).


(c)           Limitation. THE PROVISIONS OF THIS SECTION SET FORTH THE ENTIRE
LIABILITY OF COMPANY AND THE SOLE REMEDIES OF DISTRIBUTOR WITH RESPECT TO
INFRINGEMENT AND ALLEGATIONS OF INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OR
OTHER PROPRIETARY RIGHTS OF ANY KIND IN CONNECTION WITH THE SERVICE,
INSTALLATION, OPERATION, DESIGN, DISTRIBUTION OR USE OF THE GIGOPTIX SOLUTIONS
OR SEMICONDUCTOR PRODUCTS.


14.          Warranty and Disclaimer


(a)           Warranty. Subject to this Agreement, GigOptix warrants that for
the lesser of twelve (12) months from the date of shipment from Distributor to
Distributor’s customer or fifteen (15) months from the date of shipment to
Distributor by GigOptix, that the Semiconductor Products, as provided by
GigOptix will materially conform to GigOptix’s specifications for such
Semiconductor Products. Prototypes, samples and risk production (defined as a
customer requested build, not built to the specifications or before verification
is complete) are not covered by this warranty provided that any Prototypes,
samples and risk production shall be clearly identified in the quotation from
GigOptix with a statement of sold without warranty. Distributor’s sole remedy
for breach of the foregoing warranty will be limited exclusively to
Semiconductor Products replacement or, if replacement is inadequate as a remedy
or is in GigOptix’s opinion impractical, refund of the purchase price for such
Semiconductor Products. Distributor may ship Semiconductor Products returned
under warranty claims to GigOptix’s designated facility only so long as the
returns are in conformance with GigOptix’s then-current Return Material
Authorization policy. Where warranty adjustment is made, GigOptix will pay for
freight expenses Distributor shall pay for returned Semiconductor Products which
are not defective or non-conforming together with the freight, testing and
handling costs associated therewith. GigOptix shall have no obligations for
breach of warranty if the alleged defect or non-conformance is found to have
occurred as a result of misuse, neglect, improper installation or accident, or
as a result of improper repair, alteration, storage, shipping or handling.
 

--------------------------------------------------------------------------------



(b)           GigOptix represents and warrants that any gold, tantalum, tin or
tungsten included in the Products provided to Distributor by GigOptix either (i)
came from recycled or scrap sources or (ii) did not originate in the Democratic
Republic of the Congo or an adjoining country. GigOptix will provide information
and supporting documents to this effect as reasonably requested by Distributor.


(c)           Disclaimer. “”THE WARRANTY SET FORTH IN SECTION 14(a) IS IN LIEU
OF, AND GIGOPTIX HEREBY DISCLAIMS, ALL OTHER WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NONINFRINGEMENT.


(d)           Other. Distributor will make no warranty, guarantee or
representation, whether written or oral, on GigOptix’s behalf.


15.          Trademark and Tradenames


(a)           Distributor acknowledges that GigOptix is the owner of certain
trade names and trademarks. Distributor agrees to use such names and marks only
in accordance with subpart (b) of this Section, and will not attempt to register
such name or mark in its own name either during the period or after the
termination of this Agreement.


(b)           GigOptix grants to Distributor for the period of this Agreement
the right to use its trade names and the trademarks in connection with the sale,
distribution, and servicing of the Semiconductor Products purchased under this
Agreement and its advertising material relating to such Semiconductor Products,
solely in accordance with the guidelines provided by GigOptix and the other
terms and conditions of this Agreement. Distributor shall identify itself as an
authorized Distributor of Semiconductor Products in connection with all
activities related to such Semiconductor Products, and not to use any other
trademark or name to identify such Semiconductor Products. Distributor shall not
use such name or mark in any manner that might indicate that Distributor was
other than an authorized Distributor acting as an independent contractor.


16.          Limitation of Liability


IN NO EVENT WILL GIGOPTIX OR DISTRIBUTOR BE LIABLE FOR ANY CONSEQUENTIAL,
INDIRECT, EXEMPLARY, SPECIAL, OR INCIDENTAL DAMAGES, INCLUDING ANY LOST DATA AND
LOST PROFITS, ARISING FROM OR RELATING TO THE PRODUCTS OR THIS AGREEMENT EVEN IF
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR THE
INDEMNIFICATION AS PROVIDED BY GIGOPTIX PURSUANT TO SECTION 13(a)(i), GIGOPTIX’S
TOTAL CUMULATIVE LIABILITY IN CONNECTION WITH THIS AGREEMENT AND THE PRODUCT,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, WILL NOT EXCEED THE AMOUNT OF PRICES
AND FEES PAID TO GIGOPTIX FOR THE SEMICONDUCTOR PRODUCTS, GIGOPTIX SOLUTIONS AND
RELATED SERVICES IN THE MOST RECENT TWELVE MONTHS. DISTRIBUTOR ACKNOWLEDGES THAT
THE PRICES AND FEES PAID TO IT REFLECT THE ALLOCATION OF RISK SET FORTH IN THIS
AGREEMENT AND THAT GIGOPTIX WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE
LIMITATIONS ON ITS LIABILITY. .
 

--------------------------------------------------------------------------------



17.          General


(a)           Specific Uses. Distributors and its Customers using or selling
GigOptix’s Semiconductor Products in life support equipment, nuclear products,
or other applications where malfunction of a Semiconductor Products can
reasonably be expected to result in a personal injury do so at their own risk
and Distributor warrants it will not permit its Customers for such use or sell,
or supply to any Customer that to its awareness will use or sell for use for
such restricted purpose.


(b)           ITAR Compliance. All ITAR (ITAR 22 CFR 120-130, Non-Classified)
requirements must be identified by Distributor’s Purchase Order and related
change orders, and approved by GigOptix prior to processing the Distributor
Purchase Order. Unclassified, Controlled/Accountable Items (U-C/AI) requirements
must be identified by Distributor’s Purchase Order and related change orders,
and approved by GigOptix prior to processing the Distributor Purchase Order.


(c)           Notices. Any notices required by the Agreement or this Agreement
shall be sufficient only if dispatched by Email, facsimile, personally
delivered, delivered by a major commercial rapid delivery courier, or mailed by
certified or registered mail, return receipt requested.


(d)           Severability. If any provision of the Agreement or of this
Agreement is held unenforceable by a court of competent jurisdiction, that
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.


(e)           Force Majeure. If in the performance of this Agreement, or any
obligation hereunder except the making of payments hereunder is prevented,
restricted or interfered with by reason of: fire, flood, earthquake, explosion,
or other casualty or accident; strikes or labor disputes; inability to procure
or obtain delivery of parts, supplies or power; war or other violence; any law,
order, proclamation, regulation, ordinance, demand, or requirement of any
government agency; or any other condition or act whatsoever beyond the
reasonable control of the affected party, the party so affected, upon giving
prompt notice to the other party, shall be excused from such performance to the
extent of such prevention, restriction, or interference; provided, however, that
the party so affected shall take all reasonable steps to avoid or remove such
cause of nonperformance and shall resume performance hereunder with dispatch
whenever such causes are removed.


(f)           Relationship of Parties. The parties hereto are independent
contractors, and each is solely responsible for all of its employees and agents,
labor costs, expenses and liabilities arising in connection therewith..


(g)           Controlling Law. This Agreement shall be governed by and
constituted under the laws of the State of California, USA, without regard to
any provision that would cause the laws of another jurisdiction to apply. The
parties specifically disclaim the applicability of the United Nations Convention
on Contracts for the International Sale of Goods.
 

--------------------------------------------------------------------------------



(h)           Arbitration. All disputes under this Agreement (except as set
forth below) will be submitted to final, binding arbitration under Rules of
Arbitration of the International Chamber of Commerce (the “ICC Rules”). Either
party may initiate arbitration by providing a written request for arbitration to
the other party and to the International Chamber of Commerce. The arbitration
will be held in Santa Clara County, California, USA. “” If the amount of the
claim is less than US $1,000,000, the arbitration will be conducted by one
arbitrator. If the amount in dispute is equal to or greater than US $1,000,000,
the arbitration will be conducted by a panel of three arbitrators. The
arbitrator or arbitrators will be selected in accordance with the Rules and must
have expertise in the subject matter of the dispute. The arbitrator or
arbitrators may award specific performance, injunctions, or other equitable
relief. Judgment upon any arbitration award may be entered in any court with
jurisdiction over either party. If either party fails to appear at any properly
noticed arbitration proceeding, an award may be entered against the absent
party. The parties will bear its own expenses in mediation, but will share all
fees to ICC equally. Either party may seek equitable relief to enforce the
rights granted in the Sections entitled “CONFIDENTIAL INFORMATION” or
“OWNERSHIP” or to obtain a temporary restraining order or other provisional
remedy to preserve the status quo or prevent irreparable harm. This Section
17(h) may be enforced by any court of competent jurisdiction, and a party
seeking enforcement will be entitled to an award of all costs, fees and
expenses, including attorney’s fees, to be paid by the party against whom
enforcement is ordered.


(i)           Export Control. Distributor will at all times comply with all
import and export laws, restrictions, and regulations of the United States and
any applicable foreign agency or authority. Distributor will obtain all
necessary licenses or exemptions for import export of any Semiconductor Products
or other material deliverable by GigOptix to a location specified by
Distributor, and will bear all expenses relating thereto. Upon GigOptix’s
request, Distributor will demonstrate its compliance with all applicable laws
and regulations prior to delivery of any Semiconductor Products or other
material by GigOptix.


(j)           Amendment and Waiver. Any waivers or amendments to the Agreement
or this Agreement shall be effective only if made in a writing that references
this Agreement and that specifically states the intention of the parties to
amend or waive the terms hereof and that is signed by an officer of GigOptix.


(k)           Attorneys’ Fees/Costs. The prevailing party in any action to
enforce this Agreement shall be entitled to recover costs and expenses,
including, without limitation, attorneys’ fees.


(l)           No Assignment. This Agreement is not assignable by Distributor
without written consent of GigOptix, except to a person or entity who acquires
all or substantially all of the assets or business of GigOptix, whether by sale,
merger or otherwise. Any assignment in violation hereof shall be null and void.


(m)           Entire Agreement. This Agreement is the complete and entire
agreement between GigOptix and Distributor respecting the subject matter hereof.


(n)           Choice of Language. The original of this Agreement has been
written in English. Distributor waives any right it may have under the law of
Distributor’s Territory to have this Agreement written in the language of
Distributor’s Territory.
 

--------------------------------------------------------------------------------



(o)           Due Execution. The party executing this Agreement on behalf of
each party represents and warrants that he or she has been duly authorized to
execute this Agreement on behalf of such party.


In witness of the above, each party to this Agreement has caused it to be
executed, effective as of the date first written above.
 
GigOptix, Inc.
 
Avnet Asia Pte Ltd.
                 
By
  Raluca Dinu  
By:
 
Jane Neo
     
(Print Name)
     
(Print Name)
                 
Title
  EVP Global Customer Operations  
Title:
 
VP, Asia for Material Management & Marcom
                 
Signature
  /s/ RALUCA DINU  
Signature
  /s/ JANA NEO  

 

--------------------------------------------------------------------------------



EXHIBIT A
 
 

--------------------------------------------------------------------------------